DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-20 and 23-24 are pending. Claims 1-14 and 21-22 are canceled. Claims 15-19 are withdrawn. The claim identifiers for claims 15-19 should be corrected to state “withdrawn”. Claims 20 and 23-24 are subject to examination on the merits.

Response to Amendments
Because the 1/18/2022 amendment to the specification is responsive, the objection to the specification is withdrawn.
Because the 1/18/2022 Claim Amendment is responsive, the claim objections are withdrawn; the 35 USC 112(a) rejection is withdrawn; the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 1/18/2022 arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restriction
As provided in the 9/15/2021 Non-Final Action at para. 14, during a telephone call with JAMES WRAY on 8/23/2021, a provisional election was made with traverse to prosecute Invention II (claims 20 and 23-24). In the 1/18/2022 Reply to the Non-Final Action, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
In claim 20 at pg. 6 line 3, the comma after “a pressure tight and/or airtight cleaning chamber comprising,” should be changed to a colon, so as to properly indicate that that the cleaning chamber comprises the “inner plate or a holder” and the “combined liquid inlet and outlet.”
The phrase “an inner plate or a holder for placing a damaged electronic device” and the phrase “a combined liquid inlet and outlet arranged at a bottom of the cleaning chamber . . . ” should be indented under the phrase “a pressure tight and/or airtight cleaning chamber comprising,” so as to properly indicate that the cleaning chamber comprises the “inner plate or a holder” and the “combined liquid inlet and outlet.”
In claim 20 at pg. 7 line 2-3, a comma should be added after the phrase “ . . . adapted for at least partly filling and emptying the cleaning chamber with the aqueous cleaning liquid.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 at pg. 7 line 5-13 recites “wherein the valves control flow connected to: a first liquid tank . . . .” It’s unclear if the phrase means the valves are connected to the first liquid tank, or the flow is connected. For examination purpose, it’s interpreted as the flow is connected.
Claim 20 at pg. 7 line 5-13 recites “wherein the valves control flow connected to: a first liquid tank . . . and a first pump . . . ; a second liquid tank . . . , and a second pump . . . .” The claim language does not make it clear if these four elements—i.e., first liquid tank, first pump, second liquid tank, second pump—are requisite structures of the claimed apparatus. Clarification is requested, especially because claim 23 (which depends on claim 20) explicitly recites “at least one liquid tank for storing at least a part of a used aqueous cleaning liquid.
Claim 20 at pg. 7 line 18 recites “the aqueous cleaning liquid.” There is insufficient antecedent basis for this limitation in the claim, because the claim earlier recites “first aqueous cleaning liquid” and “second aqueous cleaning liquid.”
Claim 23 at line 2-3 recites “at least one liquid tank for storing at least a part of a used aqueous cleaning liquid.” It’s unclear whether this “at least one liquid tank” is the same as or different from the “first liquid tank” and “second liquid tank” of claim 20. For examination purpose, this “at least one liquid tank” of claim 23 can be the “first liquid tank” and/or “second liquid tank.”
Claim 24 is rejected because it depends on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

32.	Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NEUBAUER (US Patent 5524652), YOSHIDA (US Patent 5203927), GRAY (US PGPUB 20120060868), AKAMA (WIPO Publication WO2007063975, as translated by Espacenet).
Regarding claim 20, the preamble is non-limiting because the phrases “damaged electronic restoration” and “restoring damaged electronic device” only recite the purpose of intended use of the claimed invention, and the body of claim 20 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). Also, the damaged electronic device is not a requisite structure of the claimed apparatus, but an article worked upon by the apparatus. See MPEP § 2115 (because a claim is only limited by positively recited elements, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims).
NEUBAUER teaches an apparatus for performing a cleaning process and a drying process (see apparatus 10, fig. 1, claims 1-11). NEUBAUER’s apparatus is structurally fully capable of restoring a damaged electronic device. NEUBAUER teaches that the apparatus can be used to clean a metallic workpiece (col. 3 line 32-37) and it’s well known in the art that an electronic device conventionally comprises metal. Moreover, NEUBAUER explicitly teaches that the apparatus is not limited to cleaning metallic workpieces but can be used in numerous other cases where workpieces have to be treated with a liquid (col. 3 line 32-37).
NEUBAUER’s apparatus comprises a pressure tight and/or airtight cleaning chamber (washing vessel 11, fig. 1, col. 3 line 41-42) comprising:
an inner plate or a holder (holder 12, fig. 1, col. 3 line 44-45) fully capable of placing a damaged electronic device (see fig. 1, col. 3 line 44-45, holding workpieces 13);
a combined liquid inlet and outlet (connection 27, fig. 1, col. 3 line 65-67) arranged at a bottom of the cleaning chamber (see fig. 1) and adapted for at least partly filling and emptying the cleaning chamber with a cleaning liquid (see col. 4 line 54-58, col. 5 line 54-58, liquid 41 flows into and out of washing vessel 11 via connection 27);
an air inlet (see fig. 1, unlabeled inlet at the top of washing vessel 11 that’s connected to line 51) for entering air into the cleaning chamber (see col. 5 line 54-63, air returns to washing vessel 11 via line 51);
whereby the cleaning chamber (washing vessel 11) is also configured as a drying chamber for drying the workpieces in a drying cycle (see claims 8, 10, 11).
NEUBAUER teaches the combined liquid inlet and outlet (connection 27) is connected to a valve (valve 29, fig. 1, col. 3 line 65-67) adapted for controlling liquid flow through the combined liquid inlet and outlet (see col. 4 line 35-38). NEUBAUER teaches that the valve (valve 29) controls flow connected to a first liquid tank (tank 40, fig. 1, col. 4 line 7-8) containing a first cleaning liquid (liquid 41, fig. 1, col. 4 line 7-8).
NEUBAUER’s apparatus comprises a vacuum pump (vacuum pump 65, fig. 1, col. 4 line 18-21) connected to the cleaning chamber near a top of the chamber (see fig. 1) and adapted for subjecting the cleaning chamber to a reduced pressure (see col. 4 line 40-41, line 54-55) and thereby drawing the cleaning liquid to fill the cleaning chamber from the first liquid tank through the combined liquid inlet and outlet (see col. 4 line 54-61).
NEUBAUER teaches a liquid agitator (hollow body 20, fig. 1) for agitating the liquid and the workpieces inside the cleaning chamber (see col. 3 line 53-61).
NEUBAUER does not explicitly teach:
The first cleaning liquid is “aqueous” and includes “one or more detergents”;
“a first pump adapted for pumping liquid out of the cleaning chamber through the combined liquid inlet and outlet to the first liquid tank”;
“a second liquid tank containing a second aqueous cleaning liquid including one or more detergents, and a second pump adapted for pumping liquid out of the cleaning chamber through the combined liquid inlet and outlet to the second liquid tank”;
“one or more sonic probes connected to the cleaning chamber adapted for subjecting the aqueous cleaning liquid and the damaged electronic device to sonication”;
The cleaning chamber comprises “one or more heating elements and/or air to air heat exchangers.”
Regarding the cleaning liquid, a person having ordinary skill in the art would understand that the composition of the cleaning liquid is result-effective because different workpieces may require different compositions for cleaning. As explained above,  NEUBAUER explicitly teaches that the apparatus is not limited to cleaning metallic workpieces but can be used in numerous other cases where workpieces have to be treated with a liquid. Likewise, liquid 41 in tank 40 is not limited to any specific composition. Therefore, a person having ordinary skill in the art would’ve been motivated to find, through routine experimentation, a workable or optimal composition of the cleaning liquid for cleaning a specific workpiece. See MPEP § 2144.05. II.
Additionally, it’s well known in the cleaning art to use an aqueous cleaning liquid including a detergent for cleaning electronic devices. For example, YOSHIDA teaches an apparatus for washing and drying electronic devices (col. 1 line 9-18), wherein the apparatus comprises a liquid tank (vessel 9, fig. 2) containing an aqueous cleaning liquid including a detergent (see col. 11 line 64 to col. 12 line 2) for washing electronic devices (col. 3 line 56-66, col. 1 line 8-18). YOSHIDA teaches that the detergent can enhance washability and dryability (see col. 14 line 26-30).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NEUBAUER to incorporate an aqueous cleaning liquid including a detergent as the cleaning liquid (see YOSHIDA), with reasonable expectation of enhancing washing and drying, for several reasons. First, because the detergent (surfactant) provides the benefit of enhancing washing and drying, a person having ordinary skill in the art would’ve been motivated to use an aqueous cleaning liquid including a detergent as the cleaning liquid. Second, it’s well known in the art to use an aqueous cleaning liquid including a detergent for cleaning electronic devices (see YOSHIDA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The aqueous cleaning liquid including detergent, as incorporated into NEUBAUER, would perform the same functions as before (e.g., enhance washing and drying), yielding predictable results. 
GRAY teaches a washing and drying apparatus (see fig. 6, para. 0086-0090), just like the present application. GRAY teaches: a pressure tight and/or airtight cleaning chamber 112 (fig. 6, para. 0087) comprising a holder 116 (fig. 6, para. 0087); a liquid tank 122 containing cleaning liquid (fig. 6, para. 0087) connected to the cleaning chamber 112 via valves 120 and 132 (see fig. 6); a vacuum pump 126 (fig. 6, para. 0087) for suctioning cleaning liquid from the liquid tank 122 into the cleaning chamber 112 (see para. 0087). GRAY further teaches a pump 124 (fig. 6, para. 0089) that pumps the cleaning liquid in the cleaning chamber 112 back to the liquid tank 122 (see para. 0089), and the cleaning chamber 112 comprising a heating element 138 (fig. 6, para. 0090).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NEUBAUER and YOSHIDA to incorporate a pump and a heating element (see GRAY), with reasonable expectation of pumping liquid from the cleaning chamber back to the liquid tank and heating the cleaning chamber. It’s well known in the cleaning art that a washing and drying apparatus can have a pump for pumping liquid out of the cleaning chamber and back to the liquid tank and a heating element for heating the cleaning chamber (see GRAY). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The pump and the heating element, as incorporated, would perform the same functions as before (e.g., pumping liquid and heating, respectively), yielding predictable results.
In the resulting combination of NEUBAUER, YOSHIDA, and GRAY, the apparatus would comprise “a first liquid tank containing a first aqueous cleaning liquid including one or more detergents, and a first pump adapted for pumping liquid out of the cleaning chamber through the combined liquid inlet and outlet to the first liquid tank,” wherein the first liquid tank is connected to the combined liquid inlet and outlet.
Moreover, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of NEUBAUER, YOSHIDA, and GRAY to incorporate “a second liquid tank containing a second aqueous cleaning liquid including one or more detergents, and a second pump adapted for pumping liquid out of the cleaning chamber through the combined liquid inlet and outlet to the second liquid tank” (wherein the second liquid tank is connected to the combined liquid inlet and outlet), with reasonable expectation of supplying cleaning liquid to the cleaning chamber and pumping the cleaning liquid back to the tank. Duplication of parts is considered obvious. See MPEP § 2144.04.VI.B. As explained above, the combination of NEUBAUER, YOSHIDA, and GRAY already teaches a first liquid tank containing a first aqueous cleaning liquid including a detergent, and a first pump adapted for pumping liquid out of the cleaning chamber through the combined liquid inlet and outlet to the first liquid tank. A second liquid tank and a second pump, as incorporated, would perform the same functions as before (e.g., holding a cleaning liquid for use in the cleaning chamber and pumping the cleaning liquid back to the liquid tank), thus yielding predictable results. Just like the first liquid tank, the second liquid tank would also be connected to the combined liquid inlet and outlet.
Additionally, because the combined liquid inlet and outlet is connected to the first liquid tank and connected to the second liquid tank (as explained above), it would’ve been obvious to use a plurality of valves for controlling liquid flow through the combined liquid inlet and outlet. Indeed, NEUBAUER already teaches a plurality of valves for controlling liquid flow through a plurality of pipes (e.g., valve 29 for line 28, valve 32 for line 31, see fig. 1). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The plurality of valves as incorporated would perform the same functions as before (e.g., controlling liquid flow through different pipes), yielding predictable results. In the resulting combination, the valves would control a flow between the combined liquid inlet and outlet and the first liquid tank and control a flow between the combined liquid inlet and outlet and the second liquid tank.
AKAMA teaches a damaged electronic restoration apparatus for restoring damaged electronic device (abstract, para. 0001; apparatus 20, fig. 6, para. 0015-16), just like the present application. AKAMA’s apparatus comprises: a pressure tight and/or airtight cleaning chamber (tank 15); a vacuum pump (vacuum pump 6); an inner plate or a holder (mount 19); a liquid tank (tank 8); an air inlet (vent not shown, para. 0013); and a heating elements (ceramic heater 9). AKAMA also teaches the apparatus comprising a sonic probe (ultrasonic transducer 5, fig. 6, para. 0011-13) connected to the cleaning chamber (see fig. 6) adapted for subjecting the aqueous cleaning liquid and the damaged electronic device to sonication (see para. 0011-13).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NEUBAUER, YOSHIDA, and GRAY to incorporate a sonic probe connected to the cleaning chamber (see AKAMA), with reasonable expectation of agitating the cleaning liquid and the workpieces in the cleaning chamber. As explained above, NEUBAUER already teaches a liquid agitator (hollow body 20) for agitating the liquid and the workpieces inside the cleaning chamber. And it’s well known in the cleaning art to use a sonic probe connected to the cleaning chamber for agitating the liquid and the workpieces inside the cleaning chamber by sonication (see AKAMA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The sonic probe as incorporated would perform the same functions as before (e.g., agitating the liquid and the workpieces), yielding predictable results.
Regarding claim 23, the combination of NEUBAUER, YOSHIDA, GRAY, and AKAMA teaches the apparatus according to claim 20. The combination teaches wherein the apparatus comprises at least one liquid tank (as explained above, “first liquid tank” and “second liquid tank”) for storing at least a part of a used aqueous cleaning liquid (as explained above, the “first pump” is for pumping liquid from the cleaning chamber back to the “first liquid tank,” and the “second pump” is for pumping liquid from the cleaning chamber back to the “second liquid tank”). The combination teaches a return circuit for reuse of aqueous cleaning liquid (see NEUBAUER’s line 33 in fig. 1; because the cleaning chamber is connected to the first liquid tank and the second liquid tank, one line would be for connecting the cleaning chamber to the first liquid tank, and another line would be for connecting the cleaning chamber to the second liquid tank).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of NEUBAUER, YOSHIDA, GRAY, and AKAMA (as applied to claim 20), and in further view of UCHINO (US Patent 5499642).
Regarding claim 24, the combination of NEUBAUER, YOSHIDA, GRAY, and AKAMA teaches the apparatus according to claim 20. 
The combination does not explicitly teach: wherein the cleaning chamber further comprises at least one condensation plate.
UCHINO teaches an apparatus for washing and drying electronic devices (abstract, fig. 1, claim 10, col. 2 line 49-56, col. 3 line 27-30). UCHINO teaches a cleaning chamber having a condensation plate (cooling coil 4, fig. 1, col. 7 line 1-5). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NEUBAUER, YOSHIDA, GRAY, and AKAMA to incorporate a condensation plate (see UCHINO), with reasonable expectation of condensing vapor. As UCHINO explains, by condensing the vapor, cooling coil 4 (i.e., “condensation plate”) helps keep the object to be dried (e.g., electronic device) in a cooled and dried state (col. 7 line 1-5). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate such a condensation plate.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5534078 to BREUNSBACH teaches an apparatus for cleaning electronic devices (see fig. 1, abstract), the apparatus comprising a cleaning chamber 12; wherein the chamber has support racks (not shown in fig. 1) for holding electronic devices in the cleaning chamber 12 and an outlet (drain line 54) at the bottom of the cleaning chamber; the cleaning chamber 12 is connected to a first liquid tank 60 having pump 122 and connected to a second liquid tank 66 having pump 134.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714